Exhibit 12 Texas Instruments Incorporated and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Millions of dollars) For Years Ended December 31, Earnings: Income before income tax $ Equity method investments (gains) and losses Add: Fixed charges (from below) 89 99 Amortization of capitalized interest 1 1 2 2 2 Distributed income from equity investees — 3 1 11 16 Subtract: Capitalized interest 1 1 — — — Total earnings $ Fixed Charges: Total gross interest on debt (expensed) $ 86 $ 96 $ $ $ Capitalized interest 1 1 — — — Amortization of debt premium and debt issuance costs Estimated interest element of rental and lease expense 8 9 13 10 13 Total fixed charges $ 89 $ 99 Ratio of earnings to fixed charges
